Citation Nr: 1234808	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  02-16 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for Epstein-Barr virus (EBV).

2.  Entitlement to an initial evaluation in excess of 70 percent disabling for depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from May 1982 to August 1982, from June 1983 to August 1983, and in June 1984.  The Veteran also had other service in the Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In December 2008, the Board denied claims of entitlement to service connection for an acquired psychiatric disorder, EBV, and a low back disability.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).   In February 2010, the Court granted a Joint Motion for Remand (JMR) filed by the parties, which vacated and remanded the December 2008 denial of the claims.  The appeal was returned to the Board and in May 2011, the Board remanded the matter for further development.  

In October 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The Veteran also testified before a hearing officer at the RO in June 2005 and before a VLJ who is no longer employed by the Board in October 2007 at the Board's central office in Washington D.C.  Transcripts of all the hearings are of record.

The case was again before the Board in November 2011, at which time the issues on appeal included service connection for a psychiatric disorder, EBV, and a low back disorder.  The Board by its November 2011 decision granted service connection for PTSD and depression and remanded the remaining issues to the RO for additional action.  While the case remained in remand status, the RO granted service connection for a low back disorder and attempted to complete the actions sought by the Board as to the claim for service connection for EBV, before returning file to the Board for further review of the lone remaining appellate issue.  

In June 2012 the Board remanded the claim of entitlement to service connection for EBV for further development.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

As noted, the Board previously remanded the claim of entitlement to service connection for EBV in June 2012.  The Board ordered that all VA treatment records, not already on file, be obtained for inclusion in the Veteran's VA claims file.  Review of the claims file does not reveal that any attempt was made to obtain and associate with the claims file any VA treatment records pursuant to the Board's remand.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As such, the Board finds that it has no discretion and the claim must be remanded for attempts to be made to obtain and associate any VA treatment records regarding the Veteran that are not already associated with the claims file.

The VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive. Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, if additional pertinent medical records are associated with the claims file, the claims file should be returned to the VA examiner of December 2011 to clarify her opinion as to likelihood of the service incurrence of EBV.

In a RO rating decision dated in November 2011, the RO effectuated the Board's grant of entitlement to service connection for depression and PTSD assigning an initial rating of 50 percent effective June 29, 1998.  Subsequently, in February 2012 the Veteran filed a timely Notice of Disagreement (NOD) with the initial rating of 50 percent disabling indicating that "[t]he [V]eteran should be granted at least a 70 percent evaluation."  There is no indication from the Veteran's representative that his appeal would be satisfied by an evaluation of 70 percent disabling.

In May 2012 the RO granted the Veteran an evaluation of 70 percent disabling for depression and PTSD, effective June 29, 1998.  The RO indicated that this represented a complete grant of the benefits sought as the Veteran specifically requested a 70 percent evaluation.  

As an evaluation of 70 percent disabling does not represent the maximum evaluation available for depression and PTSD and as the Veteran has not clearly indicated that he does not wish to pursue an evaluation in excess of 70 percent disabling, the issue remains open.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran has not been issued a Statement of the Case (SOC) regarding his claim of entitlement to an initial evaluation in excess of 70 percent disabling for depression and PTSD.  As such, the RO must issue a SOC and the Veteran provided an opportunity to perfect his appeal as to these issues.  Therefore, the appropriate Board action is to remand the issue for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran an SOC with respect to his claim of entitlement to a initial evaluation in excess of 70 percent disabling for depression and PTSD, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.  The RO should allow the appellant the requisite period of time for a response.

2.  Attempt to obtain all VA medical records pertaining to the Veteran.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.  All attempts to obtain treatment records must be noted in the claims file.

3.  Thereafter, if and only if additional treatment records have been obtained and associated with the claims file, return the report of a VA infectious disease examination at the Oscar G. Johnson VA Medical Center in Iron Mountain, Michigan, on December 21, 2011, by J.R.F., FNP-BC, so that an addendum to the earlier report may be compiled.  That addendum should address the question of the relationship of the Veteran's claimed EBV to his several periods of ACDUTRA.  If J.R.F. is unavailable or in the event she desires to further examine the Veteran, the Veteran should be accorded an additional VA medical examination at the applicable VA medical facility for evaluation of the nature and etiology of his claimed EBV.  The Veteran's VA claims file must be furnished to J.R.F. or her designee for use in the study of this case and the author of the addendum should indicate whether the claims folder was provided and reviewed. 

Following a review of the claims folder and any other examination undertaken, J.R.F. or other VA examiner is asked to address the following question, providing a complete rationale for the opinion expressed: 

Is it at least as likely as not (50 percent or greater probability) that any current disability of the Veteran related to EBV originated in service or is otherwise attributable to the Veteran's military service or any event thereof, including reported mononucleosis?  Please take note of the fact that an abnormal laboratory finding without any underlying disablement does not constitute a disease or injury for which VA compensation is payable under governing law or regulation.  

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a nexus as to find against any nexus.  More likely and as likely support the contended nexus; less likely weighs against the claim.  

4.  Thereafter, readjudicate the issue on appeal and if the benefit sought on appeal remains denied or not granted to the Veteran's satisfaction, the Veteran and his attorney should be provided with a supplemental statement of the case, which should contain notice of all relevant actions taken on the claim for benefits.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



